Determination of respondent, dated September 12, 1967, modified, on the law and in the exercise of discretion, by (1) striking out the provision that seven days of the suspension “ be served forthwith ” and providing, in lieu thereof, that said portion of the suspension be deferred under the same terms as were attached .to the deferment of the 10-day portion of the suspension and (2) by reducing the penal sum specified in the bond demand to $100. As so modified, determination confirmed, without costs. In our opinion the penalty imposed was excessive and constituted an abuse of discretion in the circumstances presented. Christ, Acting P. J., Brennan, Hopkins and Munder, JJ., concur; Rabin, J., dissents and votes to dismiss the proceeding on the merits and to confirm the determination.